 



Exhibit 10.1   
May 9, 2007
Jay Zager
[PERSONAL INFORMATION OMITTED]
Dear Jay:
It is my pleasure to extend to you an offer of employment with 3Com Corporation
(“3Com” or the “Company”) as Executive Vice President and Chief Financial
Officer of the Company. You will work out of the Company’s Marlborough office,
reporting directly to Edgar Masri, President and Chief Executive Officer. Your
expected start date is to be mutually agreed upon. Subject to the approval of
the 3Com Board of Directors, the Company expects to designate you as a
Section 16 officer of 3Com, and thus you would be subject to the reporting
requirements of Section 16 of the U.S. Securities Exchange Act of 1934 and the
regulations relating thereto.
Your annualized base salary will be $400,000, paid bi-weekly in accordance with
the Company’s regular payroll practices and subject to applicable taxes and
withholding. You will be eligible to participate in the Company’s discretionary
bonus program, 3Bonus. Your 3Bonus target amount will be 65% of your base
salary, payable semi-annually. Payments under the 3Bonus plan are discretionary
and are based on various factors, including Company and individual performance.
The Company reserves the right to amend, modify and/or terminate the 3Bonus
program and other incentive compensation programs at its discretion, subject to
all applicable laws and regulations.
3Com also offers a competitive complement of benefits. You will be eligible to
accrue 20 days of Paid Time Off per year, subject to the terms and conditions of
the Company’s Paid Time Off policy. 3Com also has eleven
(11) Company-recognized/assigned paid holidays and provides employees with up to
two (2) personal floating holidays, subject to the terms of the 3Com Holiday
Policy. In addition, you will be eligible to participate in the Company’s
standard benefit plans, including Company-sponsored insurance plans, the
Company’s Employee Stock Purchase Plan, and the Company’s 401(k) Plan, subject
to the terms and conditions of the policies and/or plan documents governing
those benefit programs. The Company reserves the right to amend, modify and/or
terminate its benefit programs at its discretion, subject to all applicable laws
and regulations.
We are pleased to offer you a one-time sign-on bonus of $200,000, payable within
thirty (30) days of your start date. By signing below, you agree that if you
voluntarily terminate your employment with the Company within one (1) year of
your start date, you will reimburse the Company for the gross amount of the
sign-on bonus paid to you and, further, you hereby authorize the Company to
deduct the amount owed to the Company from any and all amounts payable to you by
3Com as of your last date of employment, including without limitation, your
final paychecks.
As an inducement to accept this position, you will receive an employee stock
option grant of 500,000 shares of 3Com common stock, subject to the required
Company and NASDAQ approvals. If approved, the effective date of the stock
option grant will be the first Tuesday of the calendar month immediately

1



--------------------------------------------------------------------------------



 



following your first day of employment with the Company or, if the applicable
NASDAQ market is closed on that date, the first trading day following that date.
However, the stock option grant shall not be deemed to have been accepted until
you have signed the Company’s stock option agreement. The option price for the
shares subject to this stock option grant will be the closing stock price of
3Com common stock on the effective date of the grant. The stock options will
vest in four (4) equal, annual installments, with the initial vesting date on
the first anniversary of the effective date. Your stock option grant is subject
to the terms and conditions comparable to the 3Com Corporation 2003 Stock Plan
and applicable Company policies.
As an additional inducement, you will receive a grant of 300,000 shares of 3Com
restricted stock, subject to the required Company and NASDAQ approvals. If
approved, the effective date of the restricted stock grant will be the first
Tuesday of the calendar month immediately following your first day of employment
with the Company or, if the applicable NASDAQ market is closed on that date, the
first trading day following that date. However, the grant shall not be deemed to
have been accepted until you have signed the Company’s restricted stock
agreement. The restricted stock will vest in four equal, annual installments,
with the initial vesting date on the first anniversary of the effective date of
the grant. Your grant is subject to the terms and conditions comparable to the
3Com Corporation 2003 Stock Plan and applicable Company policies.
As a Section 16 Officer of the Company, you will be eligible for severance
benefits under the Company’s Section 16 Officer Severance Benefit Plan and the
enclosed Severance Benefits Agreement. In addition, you will receive a
Management Retention Agreement enclosed with this letter regarding change of
control benefits.
This offer of employment is conditioned upon your signing the Company’s
Restrictive Covenant Agreement (to be provided under separate cover) regarding,
among other things, confidentiality, non-solicitation and assignment of
inventions. In addition, this offer of employment is contingent upon your
providing the Company with documentation of your ability to work in the United
States, as required by the federal Immigration Reform and Control Act (as
amended), no later than three (3) days after your first day of employment. This
offer is also contingent upon the successful results of a background
investigation. You will be required to sign an authorization for this purpose as
part of the Company’s employment application form, if you have not done so
already. Providing false or fraudulent information to the Company may result in
withdrawal of the offer or termination of employment, if hired.
While we are confident that we will have a mutually beneficial employment
relationship, your employment with 3Com is on an at-will basis. This means that
both you and 3Com can terminate the employment relationship at any time, for any
reason or no reason, without notice. Nothing in this offer letter is intended to
or shall be construed as a contract of employment for any fixed time.
The terms and conditions of this offer letter supersede any previous written or
oral representations concerning conditions of employment. This offer of
employment is valid for a period of five (5) business days from the date of this
offer letter.
Please confirm your acceptance by signing and returning this letter. By signing
this offer letter, you represent that you have reviewed and understand the
letter, that you are not subject to any restrictions or covenants that would
prevent or impede your performance of the duties and responsibilities of your
position with 3Com, and that your employment with 3Com will not violate or
conflict with the terms of any employment, non-competition or other agreement
with any previous employer or other entity.

2



--------------------------------------------------------------------------------



 



Let me close by reaffirming our belief that the skill and background you bring
to 3Com will be instrumental to the future success of the Company. 3Com believes
that the single most important factor in our success has been our people. I look
forward to working with you.
Sincerely,
/s/ Neal D. Goldman
Neal D. Goldman
Executive Vice President
Chief Administrative and Legal Officer
I accept 3Com’s offer of employment based on the terms and conditions described
in this offer letter.

     
/s/ Jay Zager
                      5/9/07
 
   
Jay Zager
  Date: May 9, 2007

3